Exhibit 10.3

From: Wachovia Capital Markets, LLC

201 South College Street

Charlotte, NC 28288

Attention: Equity Derivatives

Telephone No.:    (212) 214 6100

Facsimile No.:     (212) 214 5913

November 29, 2007

To: Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici

Vice President & CFO

Telephone No.:    (610) 687-3126

Facsimile No.:     (610) 687-3688

 

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Wachovia Bank, National Association (“Dealer”) acting through the agency of
Wachovia Capital Markets, LLC (the “Agent”), and Penn Virginia Corporation
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the subordinated indenture dated as of December 5,
2007 (the “Base Indenture”) among Counterparty, the subsidiary guarantors named
therein, and Wells Fargo Bank, N.A., as trustee, as supplemented by a
Supplemental Indenture to be dated as of December 5, 2007 between the Company
and the trustee (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”) relating to the USD 200,000,000 principal amount of
4.50% Convertible Senior Subordinated Notes due 2012 (the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”).
In the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. The parties agree that
(i) the Transaction shall be the only transaction under the Agreement and
(ii) references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by Dealer at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties. The parties further acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule and with the elections and modifications specified in Section 10
hereof) on the Trade Date. In the event of any inconsistency between provisions
of this Confirmation and either the Definitions or the Agreement, this
Confirmation will govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:      Trade Date:    November 29, 2007   Effective Date:   
December 5, 2007   Option Style:    “Modified American”, as described under
“Procedures for Exercise” below   Option Type:    Call   Buyer:    Counterparty
  Seller:    Dealer   Shares:    The common stock of Counterparty, par value USD
0.01 per Share (Exchange symbol “PVA”)   Number of Options:    The number of
Convertible Notes in denominations of USD 1,000 principal amount issued by
Counterparty on the closing date for the initial issuance of the Convertible
Notes; provided that the Number of Options shall be automatically increased as
of the date of exercise by J.P. Morgan Securities Inc. pursuant to Section 2 of
the Underwriting Agreement dated as of November 29, 2007 among Counterparty and
J.P. Morgan Securities Inc., Lehman Brothers Inc. and Wachovia Capital Markets
LLC as representatives of the underwriters thereto (the “Underwriting
Agreement”) by the number of additional Options (the “Additional Options”) equal
to the number of Convertible Notes in denominations of USD 1,000 principal
amount issued pursuant to such exercise (such Convertible Notes, the “Additional
Convertible Notes”). For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.   Option
Entitlement:    As of any date, a number of Shares per Option equal to the
Conversion Rate as of such date (as defined in the Supplemental Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to Section
4.04(g), Section 4.04(h) or Section 4.06 of the Supplemental Indenture), for
each Convertible Note; provided that the foregoing shall in no way limit or
reduce Dealer’s obligations to Counterparty under the section hereof entitled
“Delivery Obligation” (including, for the avoidance of doubt, the second proviso
thereof).

 

2



--------------------------------------------------------------------------------

  Number of Shares:    The product of the Number of Options, the Option
Entitlement and the Applicable Percentage.   Applicable Percentage:    22.5%  
Premium:    USD 7,203,375.00 (Premium per Option USD 36.02); provided that if
the Number of Options is increased pursuant to the proviso to the definition of
“Number of Options” above, an additional Premium equal to the product of the
number of the Additional Options and the Premium per Option shall be paid on the
Additional Premium Payment Date.   Premium Payment Date:    Effective Date  
Additional Premium Payment Date:    The closing date for the purchase and sale
of the Additional Convertible Notes.   Exchange:    The New York Stock Exchange
  Related Exchange(s):    All Exchanges Procedures for Exercise:      Exercise
Date:    Each Conversion Date.   Conversion Date:    Each “Conversion Date” (as
defined in the Supplemental Indenture) occurring during the Exercise Period for
Convertible Notes (such Convertible Notes, each in denominations of USD 1,000
principal amount, the “Relevant Convertible Notes” for such Conversion Date).  
Exercise Period:    The period from and including the Effective Date to and
including the Expiration Date.   Expiration Date:    The earlier of (i) the last
day on which any Convertible Notes remain outstanding and (ii) the third
“Business Day” (as defined in the Supplemental Indenture) immediately preceding
the “Stated Maturity” (as defined in the Supplemental Indenture).   Multiple
Exercise:    Applicable, as described under “Automatic Exercise on Conversion
Dates” below.   Minimum Number of Options:    Zero.   Maximum Number of Options:
   Number of Options.   Integral Multiple:    Not Applicable.   Automatic
Exercise   

 

3



--------------------------------------------------------------------------------

  On Conversion Dates:    Notwithstanding anything to the contrary in the Equity
Definitions, on each Conversion Date, a number of Options equal to the number of
Relevant Convertible Notes for such Conversion Date in denominations of USD
1,000 principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.   Notice of Exercise:    Notwithstanding anything to the
contrary in the Equity Definitions, Dealer shall have no obligation to make any
payment or delivery in respect of any exercise of Options hereunder unless
Counterparty notifies Dealer in writing prior to 5:00 PM, New York City time, on
the “Business Day” (as defined in the Supplemental Indenture) immediately
preceding the first “Trading Day” (as defined in the Supplemental Indenture) of
the relevant “Observation Period” (as defined in the Supplemental Indenture),
which notice shall specify: (i) the number of Options being exercised on such
Exercise Date, (ii) the scheduled settlement date under the Supplemental
Indenture for the Relevant Convertible Notes for the related Conversion Date and
(iii) the first scheduled Trading Day of the Observation Period for such
Relevant Convertible Notes; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Date occurring on or after September 15, 2012, such notice
may be given on or prior to the second “Business Day” (as defined in the
Supplemental Indenture) immediately preceding the Stated Maturity and need only
specify the number of such Options being exercised. Settlement Terms:     
Settlement Date:    For any Exercise Date, the settlement date for the Shares to
be delivered in respect of the Relevant Convertible Notes for the relevant
Conversion Date under the terms of the Indenture; provided that the Settlement
Date shall not be prior to the latest of (i) the Exchange Business Day
immediately following the date on which Counterparty gives notice to Dealer of
such Settlement Date prior to 5:00 PM, New York City time and (ii) the Exchange
Business Day immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 5:00 PM, New York City time.   Delivery Obligation:
   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the product of (x) the Applicable Percentage
and (y) the aggregate number of Shares that Counterparty is obligated to deliver
to the holder(s) of the Relevant Convertible Notes for such Conversion Date
pursuant to Section 4.03(a) of the Supplemental Indenture (except that such
aggregate number of Shares shall be determined without taking

 

4



--------------------------------------------------------------------------------

     into consideration any fractional shares pursuant to Section 4.03(e) of the
Supplemental Indenture and shall be rounded down to the nearest whole number)
and cash in lieu of fractional shares, if any, resulting from such rounding and
determined in accordance with Section 4.03(e) of the Supplemental Indenture
(such Shares and cash, collectively, the “Convertible Obligation”); provided
that the Convertible Obligation shall be determined excluding any Shares that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Notes as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Section 4.04(g), Section 4.04(h) or Section 4.06 of the Supplemental
Indenture and any interest payment that the Counterparty is (or would have been)
obligated to deliver to holder(s) of the Relevant Convertible Notes for such
Conversion Date; and provided further that if such exercise relates to the
conversion of Relevant Convertible Notes in connection with which holders
thereof are entitled to receive additional Shares pursuant to the adjustments to
the Conversion Rate set forth in Section 4.06 of the Supplemental Indenture,
then, notwithstanding the foregoing or anything else to the contrary contained
herein, the Delivery Obligation shall include such additional Shares, except
that the Delivery Obligation shall be capped so that the fair value of the
Delivery Obligation per Option (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the “Daily VWAP”
(as defined in the Supplemental Indenture) on the last day of the relevant
Observation Period) does not exceed the amount as determined by the Calculation
Agent that would be payable by Dealer pursuant to Section 6 of the Agreement if
such Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 9(k) of this Confirmation); and provided further that for
purposes of determining the amount of the Delivery Obligation specified in the
preceding proviso, (x) the Number of Options shall be deemed to be equal to the
number of Options exercised on such Exercise Date and (y) such amount payable
will be determined as if Section 4.06 of the Supplemental Indenture were
deleted).   Notice of Delivery Obligation:    No later than the Exchange
Business Day immediately following the last day of the relevant Observation
Period, Counterparty shall give Dealer notice of the final number of Shares
comprising the relevant Convertible Obligation; provided that, with respect to
any Exercise Date occurring on or after September 15, 2012, Counterparty may
provide Dealer with a single notice of the aggregate number of Shares comprising
the Convertible Obligations for all Exercise Dates occurring during such period
(it being understood, for the

 

5



--------------------------------------------------------------------------------

     avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise or Dealer’s obligations with respect to Delivery Obligation, each as
set forth above, in any way).   Other Applicable Provisions:    To the extent
Dealer is obligated to deliver Shares hereunder, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction.   Representation and
Agreement:    Notwithstanding Section 9.11 of the Equity Definitions, the
parties acknowledge that any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction:

  

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
for the purposes hereof), upon the occurrence of any event or condition set
forth in Section 4.04 of the Supplemental Indenture, the Calculation Agent shall
make the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Supplemental Indenture; provided that in no event shall there
be any adjustment hereunder to the Conversion Rate pursuant to Section 4.04(g),
Section 4.04(h) or Section 4.06 of the Supplemental Indenture; and provided
further that the foregoing shall in no way limit or reduce Dealer’s obligations
to Counterparty under the section hereof entitled “Delivery Obligation”
(including for the avoidance of doubt, the second proviso thereof).
Extraordinary Events applicable to the Transaction:      Merger Events:   
Notwithstanding Section 12.1(b) of the Equity Definitions (which shall not apply
for the purposes hereof), a “Merger Event” means the occurrence of any event or
condition set forth in clause (2) of the definition of Fundamental Change in
Section 1.01 of the Supplemental Indenture.   Tender Offers:    Applicable;
provided that notwithstanding Section 12.1(d) of the Equity Definitions, a
“Tender Offer” means the occurrence of any event or condition set forth in
clause (1) of the definition of Fundamental Change in Section 1.01 of the
Supplemental Indenture.

 

6



--------------------------------------------------------------------------------

Consequence of Merger Events/

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions
(which shall not apply for the purposes hereof), upon the occurrence of a Merger
Event or a Tender Offer, the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment under the Supplemental Indenture to any
one or more of the nature of the Shares, Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; to the extent that an analogous adjustment is made
under the Supplemental Indenture in respect thereof; provided, however, that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in Section 4.04(g),
Section 4.04(h) or Section 4.06 of the Supplemental Indenture; provided further
that if, with respect to a Merger Event or a Tender Offer, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia,” Cancellation and Payment shall
apply; and provided further that the foregoing shall in no way limit or reduce
Dealer’s obligations to Counterparty under the section hereof entitled “Delivery
Obligation” (including, for the avoidance of doubt, the second proviso thereof).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by deleting “(X)” and “, or (Y) it will incur a materially increased
cost in performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”.

(b) Hedging Disruption:

   Not Applicable

(c) Increased Cost of Hedging:

   Not Applicable

 

7



--------------------------------------------------------------------------------

  Determining Party:    Dealer Non-Reliance:    Applicable Agreements and
Acknowledgements    Regarding Hedging Activities:    Applicable Additional
Acknowledgments:    Applicable 4. Calculation Agent:    Dealer. The Calculation
Agent will provide Counterparty with reasonable detail concerning its
calculations hereunder (including any assumptions used in making such
calculations) upon request.

 

5. Account Details:

 

  (a) Account for payments to Counterparty:

SunTrust Bank

Johnson City, TN

ABA# 061000104

Acct: Penn Virginia Corporation

Acct No.: 0005724767

Account for delivery of Shares to Counterparty:

To be provided

 

  (b) Account for payments to Dealer:

ABA: 053-000-219

Wachovia Bank, National Association

Charlotte, NC

A/C: 04659360009768

Attn: Equity Derivatives

Account for delivery of Shares from Dealer:

DTC Number: 2072

Agent ID: 52196

Institution ID: 52196

 

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Frank Pici, Vice President & CFO

Telephone No.:    (610) 687-8900

Facsimile No.:     (610) 687-3688

 

8



--------------------------------------------------------------------------------

with a copy to:

Penn Virginia Corporation

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

Attention: Nancy Snyder, Executive Vice President & General Counsel

Telephone No.:    (610) 687-8900

Facsimile No.:     (610) 687-3688

 

  (b) Address for notices or communications to Dealer:

Wachovia Bank, National Association

375 Park Avenue

New York, NY 10152

Attention: Head of Documentation,

Telephone No.:  212-214-6100

Facsimile No.:   212-214-5913

 

8. Representations and Warranties of Counterparty

In addition to the representations contained in the Agreement, the
representations and warranties of Counterparty set forth in Section 3 of the
Underwriting Agreement are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer that:

 

  (a) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (b) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

  (A) Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) Counterparty has a net worth in excess of USD 1,000,000 and has entered
into this Agreement in connection with the conduct of Counterparty’s business or
to manage the risk associated with an asset or liability owned or incurred or
reasonably likely to be owned or incurred by Counterparty in the conduct of
Counterparty’s business.

 

  (c) Counterparty is not entering into this Transaction ‘on the basis of’
material nonpublic information about the Counterparty within the meaning of Rule
10b5-1(b) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

9



--------------------------------------------------------------------------------

9. Other Provisions:

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date, with respect to the matters set forth in
paragraphs (i), (ii), (iii) (but not with respect to applicable law) of
Section 3(a) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 8% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities joint or several and expenses (including
reasonable attorney’s fees), to which such Indemnified Party may become subject
under applicable securities laws, including without limitation, Section 16 of
the Exchange Act, relating to or as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this paragraph, and to reimburse, within 30 days, upon written request, each
of such Indemnified Parties for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Party as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Party shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Party, shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified Party
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding on terms reasonably satisfactory to such Indemnified
Party. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall, in lieu of indemnifying such Indemnified Party hereunder,
contribute to the maximum extent permitted by law, to the amount paid or payable
by the Indemnified Party as a result of such loss, claim, damage or liability.
In addition, Counterparty will reimburse any Indemnified Party for all
reasonable expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,

 

10



--------------------------------------------------------------------------------

 

preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. The
remedies provided in this paragraph (c) are not exclusive and shall not limit
any rights or remedies which may otherwise be available to any Indemnified Party
at law or in equity. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.

 

  (c) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (d) Transfer or Assignment. (i) Counterparty shall have the right to transfer
or assign its rights and obligations hereunder with respect to all, but not less
than all, of the Options hereunder (such Options, the “Transfer Options”);
provided that such transfer or assignment shall be subject, but not limited, to
the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by

 

11



--------------------------------------------------------------------------------

Counterparty and Dealer. If after Dealer’s commercially reasonable efforts,
Dealer is unable to effect such a transfer or assignment on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer of a sufficient number of Options to reduce (1) Dealer’s “beneficial
ownership” (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) to 7.5% or less of Counterparty’s outstanding Shares or
(2) the quotient of (x) the product of (A) the Number of Options and (B) the
Option Entitlement divided by (y) the number of Counterparty’s outstanding
Shares (such quotient expressed as a percentage, the “Option Equity Percentage”)
to 14.0% or less, Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that (1) its “beneficial ownership” following such partial
termination will be equal to approximately 7.5% or (2) the Option Equity
Percentage following such partial termination will be equal to approximately
14.0%. In the event that Dealer so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the Terminated Portion,
(2) Counterparty shall be the sole Affected Party with respect to such partial
termination and (3) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).

(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

  (e) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (a) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date; and

 

  (b) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date.

 

  (f) Role of Agent. (i) The Agent is registered as a broker-dealer with the
U.S. Securities and Exchange Commission and the National Association of
Securities Dealers, is acting hereunder for and on behalf of Dealer solely in
its capacity as agent for Dealer pursuant to instructions from Dealer, and is
not and will not be acting as the Counterparty’s agent, broker, advisor or
fiduciary in any respect under or in connection with this Transaction.

 

12



--------------------------------------------------------------------------------

(ii) In addition to acting as Dealer’s agent in executing this Transaction, the
Agent is authorized from time to time to give written payment and/or delivery
instructions to the Counterparty directing it to make its payments and/or
deliveries under this Transaction to an account of the Agent for remittance to
Dealer (or its designee), and for that purpose any such payment or delivery by
the Counterparty to the Agent shall be treated as a payment or delivery to
Dealer.

(iii) Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or the
Counterparty under or in connection with this Transaction will be transmitted
exclusively by such party to the other party through the Agent at the following
address:

Wachovia Capital Markets, LLC

201 South College Street, 6th Floor

Charlotte, NC 28288-0601

Facsimile No.: (704) 383-8425

Telephone No.: (704) 715-8086

Attention: Equity Derivatives

(iv) The Agent shall have no responsibility or liability to Dealer or the
Counterparty for or arising from (i) any failure by either Dealer or the
Counterparty to perform any of their respective obligations under or in
connection with this Transaction, (ii) the collection or enforcement of any such
obligations, or (iii) the exercise of any of the rights and remedies of either
Dealer or the Counterparty under or in connection with this Transaction. Each of
Dealer and the Counterparty agrees to proceed solely against the other to
collect or enforce any such obligations, and the Agent shall have no liability
in respect of this Transaction except for its gross negligence or willful
misconduct in performing its duties as the agent of Dealer.

(v) Upon written request, the Agent will furnish to Dealer and the Counterparty
the date and time of the execution of this Transaction and a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with this Transaction.

 

  (g) Reserved

 

  (h) Reserved

 

  (i) Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (j) Netting and Set-off. Each of Dealer and Counterparty shall not net or
set-off its obligations under the Transaction, if any, against its rights
against the other party under any other transaction or instrument. Section 6(f)
of the Agreement shall not apply.

 

  (k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”),

 

13



--------------------------------------------------------------------------------

 

Counterparty may request Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) (except that Counterparty shall
not make such an election in the event of a Nationalization, Insolvency, a
Merger Event or Tender Offer, in each case, in which the consideration to be
paid to holders of Shares consists solely of cash, or an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement in each
case that resulted from an event or events outside Counterparty’s control) and
shall give irrevocable telephonic notice to Dealer, confirmed in writing within
one Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), the Early Termination Date or date of cancellation, as
applicable; provided that if Counterparty does not validly request Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary. For the avoidance of doubt, the parties agree that in calculating
the Payment Obligation the Determining Party may consider the purchase price
paid in connection with the purchase of Share Termination Delivery Property.

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. Share
Termination Delivery Unit:    One Share or, if a Merger Event has occurred and a
corresponding adjustment to this Transaction has been made, a unit

 

14



--------------------------------------------------------------------------------

   consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Merger Event, as determined by the Calculation Agent. Failure to Deliver:   
Applicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as
modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to this Transaction means that Share Termination
Alternative is applicable to this Transaction.

 

  (l) Governing Law. New York law (without reference to choice of law doctrine).

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of a nationally recognized
outside legal counsel, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act of
1933, as amended (the “Securities Act”), Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Reference
Price on such Exchange Business Days, and in the amounts, requested by Dealer.

 

15



--------------------------------------------------------------------------------

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone any Settlement Date or any other date
of delivery by Dealer, with respect to some or all of the relevant Options
hereunder, if Dealer reasonably determines, in its reasonable discretion, that
such extension is reasonably necessary to enable Dealer to effect purchases of
Shares in connection with its hedging activity or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal and regulatory
requirements.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

 

  (s) Additional Provisions. Counterparty covenants and agrees that, as promptly
as practicable following the public announcement of any consolidation, merger
and binding share exchange to which Counterparty is a party, or any sale of all
or substantially all of Counterparty’s assets, in each case pursuant to which
the Shares will be converted into cash, securities or other property,
Counterparty shall notify Dealer in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

10. ISDA Master Agreement:

With respect to the Agreement, Counterparty and Dealer agree as follows:

 

16



--------------------------------------------------------------------------------

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction) :    Not Applicable
Section 5(a)(vi) (Cross Default):    Not Applicable Section 5(a)(vii)
(Bankruptcy):    Not Applicable Section 5(b)(v) (Credit Event upon Merger):   
Not Applicable and in relation to Counterparty for the purpose of:   
Section 5(a)(v) (Default under Specified Transaction) :    Not Applicable
Section 5(a)(vi) (Cross Default)    Not Applicable Section 5(a)(vii)
(Bankruptcy)    Not Applicable Section 5(b)(v) (Credit Event upon Merger):   
Not Applicable

 

(b) Section 5(a)(v) (Default under Specified Transaction) will not apply to
Dealer or Counterparty.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) will not apply to Dealer
and will not apply to Counterparty.

 

(d) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Dealer or Counterparty.

 

(e) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Counterparty or Dealer.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Events of Default. To the extent that Counterparty has fully satisfied its
obligation to pay the Premium (including any additional Premium) under the
Transaction to Dealer, the following Events of Default will not apply:

 

  (i) with respect to Counterparty only, Section 5(a)(iii) (Credit Support
Default); and

 

  (ii) with respect to Counterparty only, Section 5(a)(vii)(2), (5), (6), (7),
(8) and (9).

 

(h) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are: none

 

(b) Other Documents to be delivered are: not applicable

PART 4

MISCELLANEOUS

 

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

 

17



--------------------------------------------------------------------------------

(b) Governing Law. The Agreement will be governed by and construed in accordance
with the laws of the State of New York, without reference to choice of law
doctrine.

 

(c) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1)
shall not apply to a payment and delivery owing by a party if the other party
shall have satisfied in full all its payment or delivery obligations under
Section 2(a)(i) of the Agreement and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under Section
2(a)(i).

 

18



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Equity Division Documentation Unit, by
telephone contact 212-214-6100).

Very truly yours,

 

WACHOVIA CAPITAL MARKETS, LLC,   WACHOVIA BANK, NATIONAL ASSOCIATION acting
solely in its capacity as Agent     By: Wachovia Capital Markets, LLC, of
Wachovia Bank, National Association     acting solely in its capacity as its
Agent By:   /s/ Cathleen Burke     By:   /s/ Cathleen Burke Name:   Cathleen
Burke     Name:   Cathleen Burke Title:   Managing Director     Title:  
Managing Director

Accepted and confirmed

as of the Trade Date:

 

PENN VIRGINIA CORPORATION By:   /s/ Nancy M. Snyder Authorized Signatory Name:  
Nancy M. Snyder